Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 1 of 10



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division
                                Case Number: 19-22357-CIV-MORENO
   GVB MD d/b/a MIAMI BACK
   AND NECK SPECIALISTS,
                   Plaintiff,
   vs.
   AETNA HEALTH INC.,

                   Defendant.
  _________________________________________/
                     ORDER GRANTING AETNA’S MOTION TO DISMISS
         Twice, this Court has disapproved of Plaintiff GVB MD d/b/a Miami Back’s claim for

  declaratory relief regarding its rights and obligations under various Aetna insurance plans.

  Initially, the Court dismissed the claim because it did not seek any specific declarations as to any

  specific rights or obligations; rather, it improperly left the Court to infer the declarations sought.

         After Miami Back amended its allegations, the Court granted Defendant Aetna Health

  Inc.’s motion to strike the amended complaint for failure to comply with stipulated protective

  orders. Although the Court did not explicitly dismiss the declaratory relief claim in that order, it

  briefly addressed Aetna’s renewed arguments for dismissing the claim. The Court explained that

  Miami Back’s opposition, totaling less than one page, failed to adequately respond to Aetna’s

  arguments and failed entirely to address the prior dismissal ruling. The Court encouraged

  Miami Back to consider Aetna’s arguments when amending its allegations and reminded

  Miami Back that it must seek declarations with some level of specificity to survive dismissal.

         Miami Back’s third attempt at stating a claim for declaratory relief fares no better; its

  allegations still lack specificity and still leave the Court to infer the declarations sought.

  Accordingly, the declaratory relief claims must be, and are, DISMISSED WITH PREJUDICE.
Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 2 of 10



                                        I.      BACKGROUND

          Plaintiff Miami Back is an out-of-network medical provider that specializes in minimally

  invasive orthopedic spine surgery, and that treats patients with neck and back pain, degenerative

  disc disease, nerve compression, spinal cord compression, scoliosis, and spinal fractures.

          In this case, Miami Back seeks reimbursement for medical procedures and treatments

  rendered to Defendant Aetna Health Inc.’s insured members and health insurance plan subscribers.

  The intake and admission process at Miami Back requires that Members execute a written

  assignment of benefits, which assigns to Miami Back the Members’ rights to receive benefits under

  applicable Aetna insurance plans. According to Miami Back, spinal surgeries and other medical

  treatments were performed for Aetna’s Members only after Aetna confirmed that the procedures

  were covered by applicable insurance plans. Aetna failed to reimburse Miami Back altogether, or

  in full, for the treatments provided to Aetna Members, and so Miami Back filed this lawsuit.

                                     II.     LEGAL STANDARD

          “A pleading that states a claim for relief must contain . . . a short and plain statement of the

  claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion

  to dismiss, the “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

  to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

          “A claim has facial plausibility when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

  (citing Twombly, 550 U.S. at 556). While legal conclusions can provide the framework of the

  complaint, they must be supported by factual allegations. Id. at 679. Detailed factual allegations

  are not required, but the complaint must offer more than “labels and conclusions” or “a formulaic


                                                    -2-
Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 3 of 10



  recitation of the elements of the cause of action.” Twombly, 550 U.S. at 555 (citation omitted).

  The factual allegations must be enough to “raise a right to relief above the speculative level.” Id.

  (citations omitted). Finally, at the motion to dismiss stage, the Court must view the allegations in

  the complaint in the light most favorable to the plaintiffs and accept well-pleaded facts as true.

  See St. Joseph’s Hosp., Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 954 (11th Cir. 1986).

                                        III.    DISCUSSION

         After amending its allegations a second time, Miami Back’s latest Amended Complaint

  includes 10 claims: one ERISA claim (Count 1), and nine declaratory relief claims (Counts 2–10).

  Aetna answered the ERISA claim, and separately moves to dismiss the remaining declaratory relief

  claims. Miami Back insists that it finally states claims for declaratory relief. Beginning with a

  summary of the Court’s rulings on Miami Back’s previous two attempts at pleading declaratory

  relief, the Court will now resolve the dispute.

         A. THE FIRST ATTEMPT

         In the initial complaint, Miami Back alleged that “an actual, live controversy exist[ed]

  between [Miami Back] and [Aetna] concerning the parties’ rights and responsibilities in

  connection with insurance claims submitted by [Miami Back] to [Aetna], and [that] such

  controversy [would] continue to exist unless declaratory relief [was] provided determining the

  parties’ respective rights and obligations.” (See D.E. 1-1 at 14, ¶ 78.) Miami Back then generally

  requested—because it was “in doubt of its rights to receive benefits for such services as a result of

  [Aetna’s] actions,” id. at 15, ¶ 81—that the Court “issue a declaratory judgment clarifying the

  parties’ rights and obligations under [Aetna’s] Plans, and grant such other relief as the Court

  deem[ed] proper” id. at 15.

         The Court found that these allegations “request[ed] nothing more than a general declaration

                                                    -3-
Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 4 of 10



  of rights.” GVB MD v. Aetna Health Inc., No. 19-22357-CIV, 2019 WL 6130825, at *10 (S.D.

  Fla. Nov. 19, 2019).      The Court explained that Miami Back did not “request any specific

  declarations as to any specific rights or obligations implicated by the ‘actual, live controversy,’”

  and thus left the Court “to infer what declarations were sought.” Id. at *11. The Court further

  explained that Miami Back sought a general, sweeping declaration of rights, but that as pleaded,

  the relief sought required a case-by-case assessment:

         The indefiniteness of Miami Back’s request for a declaration of rights is
         underscored by Aetna’s second and third arguments for dismissing this claim: that
         the Court cannot issue a general, sweeping declaration as to the medical necessity
         and reasonable pricing of both past and future services provided by Miami Back.
         For instance, as pleaded now, Miami Back asks the Court for a general declaration
         to resolve Miami Back’s doubt as to its rights to receive benefits under numerous
         insurance plans, each of which likely has different terms and conditions of
         coverage, concerning services provided to different patients with different
         diagnoses. To account for these variations, a declaration of rights would require a
         case-by-case assessment.

  Id. So, because Miami Back “fail[ed] to provide the Court with any guideposts for declaring the

  parties’ rights,” the declaratory relief claim was dismissed, but with leave to amend. Id.

         B. THE SECOND ATTEMPT

         The allegations in the amended complaint were nearly identical to those in the initial

  complaint. There, Miami Back again alleged that “an actual, live controversy exist[ed] between

  [Miami Back] and [Aetna] concerning the parties’ rights and responsibilities in connection with

  insurance claims submitted by [Miami Back] to [Aetna], and [that] such controversy [would]

  continue to exist unless declaratory relief [was] provided determining the parties’ respective rights

  and obligations.” (See D.E. 23 at ¶ 59.) Miami Back then, again, generally requested—because it

  was “in doubt of its rights to receive benefits for such services as a result of [Aetna’s] actions,” id.

  at ¶ 62—that the Court “issue a declaratory judgment clarifying the parties’ rights and obligations

  under [Aetna’s] ERISA Plans, enter an award in favor of [Miami Back] and against [Aetna] for
                                                   -4-
Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 5 of 10



  [Miami Back’s] reasonable attorneys’ fees in accordance with ERISA § 502(g), and grant such

  other relief as the Court deem[ed] proper” id. at 14.

         Aetna moved to strike the amended complaint for failing to comply with stipulated

  protective orders, and alternatively moved to dismiss the declaratory relief claim again. Aetna

  argued that the declaratory relief claim continued to request a general, sweeping declaration of

  rights, and that fact-intensive determinations as to medical necessity and reasonable pricing were

  not appropriate for the “across the board” declaration requested by Miami Back. See GVB MD v.

  Aetna Health Inc., 19-22357-CIV, 2020 WL 1692635, at *4 (S.D. Fla. Apr. 7, 2020).

         Although the Court granted Aetna’s motion to strike the amended complaint and gave

  Miami Back another opportunity to amend its allegations, the Court briefly addressed the

  arguments advanced by Aetna.            The Court explained that Miami Back’s opposition

  memorandum—which totaled less than one page—“fail[ed] to adequately respond to Aetna’s

  arguments” and “fail[ed] entirely to address this Court’s prior ruling”; the Court then encouraged

  Miami Back to consider Aetna’s arguments when amending its allegations, and reminded

  Miami Back that “[t]o survive dismissal, the Complaint must at minimum seek declarations with

  some level of specificity.” Id. (quoting GVB MD, 2019 WL 6130825, at *11).

         C. THE THIRD ATTEMPT

         In the third iteration, the Amended Complaint divides the declaratory relief claim into

  9 separate claims—one for each Aetna insurance plan identified in the complaint. Aside from the

  different insurance plans, each declaratory relief claim is identical.

         Miami Back alleges that “[b]efore performing surgery and related services on Aetna’s

  members, [Miami Back] request[ed] and obtain[ed] pre-authorization from [Aetna] for the

  procedures as medically necessary.” (See D.E. 33 at ¶¶ 58, 65, 72, 79, 86, 93, 100, 107, 114.)

                                                  -5-
Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 6 of 10



  Miami Back again alleges that “an actual, live controversy exists between [Miami Back] and

  [Aetna] concerning the parties’ rights and responsibilities in connection with insurance claims

  submitted by [Miami Back] to [Aetna] that have been pre-authorized by Aetna as medically

  necessary, and [that] such controversy will continue to exist unless declaratory relief is provided

  determining the parties’ respective rights and obligations under” each respective Aetna insurance

  plan. See id. at ¶¶ 59, 66, 73, 80, 87, 94, 101, 108, 115.

         Miami Back then alleges that it “has provided and continues to provide pre-authorized

  medically necessary spine surgery and related procedures to [Aetna’s] insured members and health

  plan subscriber members covered under [each respective Aetna insurance plan], and believes it has

  a right to receive compensation from [Aetna] pursuant to the terms of [each Aetna insurance plan].”

  See id. at ¶¶ 60, 67, 74, 81, 88, 95, 102, 109, 116. Because of Aetna’s actions, Miami Back alleges

  that it “is in doubt of its rights to receive benefits for such pre-authorized medically necessary

  services provided to members covered by [each respective Aetna insurance] Plan that are not

  included in this litigation,” and that Miami Back “is in doubt as to whether [Aetna] is entitled to

  violate applicable ERISA laws and regulations.” See id. at ¶¶ 62–63, 69–70, 76–77, 83–84, 90–

  91, 97–98, 104–05, 111–12, 118–19.

         Under these allegations, Miami Back again asks the Court to “issue a declaratory judgment

  clarifying the parties’ rights and obligations under [each respective Aetna insurance plan], enter

  an award in favor of [Miami Back] and against [Aetna] for [Miami Back’s] reasonable attorneys’

  fees in accordance with ERISA § 502(g), and grant such other relief as the Court deems proper.”

  See id. at 10, 12–13, 15–17, 19–22.

         Here, the Court finds that Miami Back’s third attempt at stating a claim for declaratory

  relief fares no better than the previous two attempts. First, Miami Back’s requests are not

                                                  -6-
Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 7 of 10



  substantively different than those dismissed in the initial complaint. (Compare id., with D.E. 1-1

  at 15, ¶ 81 (“[Miami Back] is in doubt of its rights to receive benefits for such services as a result

  of [Aetna’s] actions. WHEREFORE, [Miami Back] . . . respectfully requests that this Honorable

  Court issue a declaratory judgment clarifying the parties’ rights and obligations under [each

  respective Aetna insurance] Plan[], and grant such other relief as the Court deems proper.”).)

         Second, as in the initial complaint, the declaratory relief claim here requests nothing more

  than a general declaration of rights. For instance, Miami Back asks the Court to issue a declaratory

  judgment clarifying the parties’ rights and obligations under certain Aetna insurance plans because

  Miami Back “has provided and continues to provide pre-authorized medically necessary spine

  surgery and related procedures to [Aetna’s] insured members and health plan subscriber members

  covered under [each respective Aetna insurance plan], and believes it has a right to receive

  compensation from [Aetna] pursuant to the terms of [each Aetna insurance plan].” See id. at ¶¶

  60, 67, 74, 81, 88, 95, 102, 109, 116.

         But as explained before, Miami Back provides no guideposts for the relief that it seeks: the

  requested declarations are not limited by a particular procedure or treatment, by a particular

  diagnosis, or by a determination that a particular procedure or treatment was medically necessary

  for a particular diagnosis; nor is the requested declaration limited by the reasonableness of pricing.

  In other words, Miami Back asks the Court to clarify the parties’ rights and obligations as to the

  reasonable pricing and medical necessity (regardless of diagnosis) of any procedures or treatments

  rendered to Aetna Members under each respective Aetna insurance plan. A general, sweeping

  request for declaratory relief, such as this, fails to state a claim. See Bencomo Enters. v. United

  Specialty Ins. Co., 345 F. Supp. 3d 1401, 1406 (S.D. Fla. 2018) (dismissing declaratory relief claim

  where plaintiff asked the court to declare that it was “entitled to the coverage and the rights

                                                  -7-
Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 8 of 10



  afforded under the Policy, and that Defendant has an obligation to provide coverage for the Claim”

  and that “Defendant shall specifically perform under the Policy, and acknowledge coverage under

  the Policy for the Claim,” and asked the court to “[e]nforce the terms, conditions, rights or

  obligations under the Policy”) (citing Great Am. Ins. Co. v. Pino Kaoba & Assocs., Inc., No. 08-

  20847-CIV, 2008 WL 11333253, at *2 (S.D. Fla. Dec. 8, 2008) (dismissing declaratory relief claim

  because it was “unclear” and amounted to a “request for a declaration as to the rights of [the]

  parties [which] [was] overly general and [did] not indicate precisely what rights it pertain[ed]

  to . . . .”)); Shenandoah Chiropractic, P.A. v. Nat’l Specialty Ins. Co., 526 F. Supp. 2d 1283, 1285–

  86 (S.D. Fla. 2007) (dismissing declaratory relief claim requesting “across-the-board” relief

  because “the fact finder must, on a case by case basis, construe the term ‘reasonable’ and determine

  whether or not the insurer’s evaluation of the bills submitted fits the definition”) (citing State Farm

  Mut. Auto. Ins. Co. v. Sestile, 821 So. 2d 1244, 1245–16 (Fla. 2d DCA 2002) (“The fact-finder

  must construe the word ‘reasonable’ and determine whether the insurance company’s evaluation

  of medical bills fits the definition on a case-by-case basis.”)).

         Finally—in addition to the lack of other guideposts—as pleaded, the declaratory relief

  claim here also seeks a clarification of the parties’ rights and obligations concerning unknown

  procedures or treatments rendered in the future to Aetna Members who are not involved in this

  case. (See D.E. 33 at ¶¶ 62, 69, 76, 83, 90, 97, 104, 111, 118 (asking for clarification of Miami

  Back’s “rights to receive benefits for . . . pre-authorized medically necessary services provided to

  members covered by [each respective Aetna insurance plan] that are not included in this

  litigation.”) (emphasis added).) This request fails not only because it lacks guideposts, but

  furthermore, it does not implicate an actual controversy. See Emory v. Peeler, 756 F.2d 1547,

  1552 (11th Cir. 1985) (“The remote possibility that a future injury may happen is not sufficient to

                                                   -8-
Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 9 of 10



  satisfy the ‘actual controversy’ requirement for declaratory judgments.”) (quoting City of Los

  Angeles v. Lyons, 461 U.S. 95, 103 (1983)).

         In short, a case-by-case assessment is required to account for all the variations implicated

  by Miami Back’s request for a general declaration of rights. And as pleaded, Miami Back’s

  amended allegations still fail to remedy the original, fatal flaw: that it is leaving the Court to infer

  what declarations are sought. See GVB MD, 2019 WL 6130825, at *11; see also Bencomo Enters.,

  345 F. Supp. 3d at 1406 (“While the Court could infer Plaintiff wants the Court to determine the

  outstanding coverage and causation issues between the parties through its claim for declaratory

  relief, such is not the claim that appears and the Court will not do Plaintiff’s job for it.”)

  (citing Helman v. Udren Law Offices, P.C., No. 0:14-CV-60808, 2015 WL 1565335, at *5 (S.D.

  Fla. Apr. 8, 2015)).

         D. WITH PREJUDICE

         Finally, the Court will not grant Miami Back another attempt to state a declaratory relief

  claim. The Eleventh Circuit has “never required district courts to grant counseled plaintiffs more

  than one opportunity to amend a deficient complaint.” Eiber Radiology, Inc. v. Toshiba Am. Med.

  Sys., Inc., 673 F. App’x 925, 930 (11th Cir. 2016). Nor has the Eleventh Circuit “concluded that

  dismissal with prejudice is inappropriate where a counseled plaintiff has failed to cure a deficient

  pleading after having been offered ample opportunity to do so.” Id.

         Here, despite the benefit of two previous rulings by the Court, Miami Back’s third attempt

  at pleading declaratory relief still falls short. Accordingly, Counts 2–10 are DISMISSED WITH

  PREJUDICE. See id.; see also Lapidus v. NCL Am. LLC, 924 F. Supp. 2d 1352, 1361 (S.D. Fla.

  2013) (dismissing claim with prejudice after plaintiff’s third attempt failed).

         This case will proceed to summary judgment on Miami Back’s ERISA claim. To this end,

                                                   -9-
Case 1:19-cv-22357-FAM Document 38 Entered on FLSD Docket 06/10/2020 Page 10 of 10



   Miami Back continues to seek reimbursement from Aetna for the procedures and treatments that

   Miami Back rendered to Aetna Members.

                                         CONCLUSION

          For all these reasons, it is

          ADJUDGED that Aetna’s Motion to Dismiss With Prejudice Counts 2 Through 10

   (D.E. 34) is GRANTED. Consequently, the declaratory relief claims in Counts 2 through 10 are

   DISMISSED WITH PREJUDICE.



          DONE AND ORDERED in Chambers at Miami, Florida this 9th day of June 2020.




                                             ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

   Copies furnished to:

   Counsel of Record




                                              - 10 -
